EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend paragraph [0002] of the specification as follows:
	[0002] The sequence listing that is contained in the file named “UTSBP1061US ST25.txt”, which is 36,157 bytes (as measured in Microsoft Windows

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments are sufficient to overcome the rejections of record. Applicant’s amendment specifically reciting that the fusion protein does not comprise a protease cleavage site overcomes the rejection based on Shin et al., as any modification to Shin et al. that removes the protease cleavage site would render Shin et al. inoperable for the intended purpose. Accordingly, the rejection overcomes the rejection of record and the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Allowable Subject Matter
Claims 1, 4-6, 9, 19, 38, 40-41 and 59 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636